Quinan, J. Com. App.
The principal question raised by the assignments of error, and indeed the only question discussed in the briefs of the counsel for the parties in this court, is the correctness of the charges of the court.
*285On the part of the appellant it is contended that they do not properly state the law of the case, and he insists:
1. That, where a minor conveys land by deed, it is not necessary on his coming of age to offer to restore the consideration received, in order to a disaffirmance of the contract and a recovery back of the land, but that his reconveyance is a sufficient disaffirmance.
2. That no mere silence or acquiescence for a time short of the period of limitation will bar his right.
The appellant’s counsel cites numerous authorities in support of these propositions, and indeed it may be admitted that perhaps the weight of authority is that way. See Wait’s Actions and Defenses, title “ Infancy,” sec. 8, and numerous cases cited.
But we believe that the decisions of our own court settle the rule as to this first proposition clearly the other way, and, to our thinking, upon sounder principles.
In Cummings v. Powell, 8 Tex., 93, speaking of the propriety of an offer to return the purchase money in this sort of case, where it is sought to rescind the sale, Mr. Justice Lipscomb says: “There was no offer on the part of the plaintiffs to restore the purchase money which they had received from the defendant on the sale. This is the rule under the laws of Spain, and it has received the sanction of the courts of some of the states eminent for their wisdom and authority. It is characterized by honesty, and enforces rectitude of conduct in transactions between individuals, and as a general rule it will be recognized and enforced by this court.”
This case is cited and approved by Ch. J. Hemphill in Kilgore v. Jordan, 17 Tex., 355, and additional cases referred to.
And in Stuart v. Baker, 17 Tex., 421, the court say, “Whatever the conflict may have been in the other courts as to the legal effect of a minor’s deed, the doctrine is well and firmly settled in this court, that such deed is not void *286but only voidable; . . . it is valid until the infant has avoided it by disaffirming it after arriving at majority; that it is indispensable to the disaffirmance that the consideration of money for property should be tendered to the purchaser.”
In that case the minor after arriving at age had made a deed of the property which it was insisted was a disaffirmance, but the court held, that “ had it gone to show an intention to disaffirm the sale without showing a tender of the purchase money, it would not have been sufficient to effect the disaffirmance.
These decisions, it would seem, abundantly sustain the charge of. the court upon this point. There doubtless may be exceptions to this general rule, but this case is not one.
The appellant’s second proposition, that mere silence or acquiescence for a period of time short of that which would by the law of limitations bar his right to recover the land, will not affect his right to avoid his deed, presents a question of more difficulty. Undoubtedly the rule in regard to the minor’s right to disaffirm has been often stated in that way, and it is said to be supported by the weight of authority. But this is where there is “mere silence, without any affirmative act indicating an intention to affirm or tending to mislead the grantee into the belief of such intention, such as standing by and seeing improvements made, or sales of the property to others, without reclaiming the land.” Prout v. Wiley, 28 Mich., 164.
There are not wanting, however, abundant authorities to the effect that a silent acquiescence for a considerable time by an infant after arriving at full age is of itself a ratification of his conveyance. 1 Parsons on Contracts, 326; Wallace v. Lewis, 4 Harring. (Del.), 75; Scott v. Buchanan, 11 Humph., 468. And it has been frequently asserted that an infant is bound expressly to disaffirm his *287contract within a reasonable time after coming of age; and that if he neglects to do so, his silence will operate as an affirmance of his contract. See Wait’s Actions and Defenses, yoI. 7, p. 143, and the numerous cases cited. What is a reasonable time must be determined in view of the particular circumstances presented in the given case. Thompson v. Strickland, 52 Miss., 574.
This express disaffirmance seems, as we have seen, to be contemplated by the decisions in this state. Here the deed of the minor is not void. It is good against all the world but himself or his assignees. If he have received a consideration for it, he cannot disaffirm it without restoring or offering to restore it. His retention of the purchase money or property may well be considered an affirmative act showing an intention to affirm. And so, long silence and acquiescence may furnish conclusive evidence of ratification. It is in relation to the determination of the fact whether' there has been a disaffirmance or a ratification that we must judge of the reasonableness of the lapse of time. Evidently the lapse of a few months or even years of silence or non-action might afford but indifferent proof of it. But the time ought not to be measured by any arbitrary rule. Difference of circumstances would affect the determination of the question. The facts of the present case afford an illustration. Here Elbert Scott, living near by Pegues, to whom he had conveyed the land, looked on for years while Pegues remained in the possession of it; saw him sell the land to others, who again dispose of it to other purchasers, and for nine or ten years made no sign of dissatisfaction and put up no claim to the land. Surely the reasonable assumption from this lapse of time is that he had abandoned all intention of reclaiming the land, and in effect ratified its sale. From 1861 to 1872 was an unreasonable time to slumber upon his rights, if he had any thought of asserting them. And the application of this rule of reason*288able time to this case would seem to be a more reasonable rule than any derived from the statute of limitations. The time fixed by the statute is taken in the cases we have referred to, rather as a measure of reasonable time than as an imperative rule. What if there were no law of limitation, or it had been suspended? Would the right of the minor to disaffirm, if he but kept his peace and remained silent, have continued forever?
The doctrine of reasonable time in which to disaffirm commends itself to our judgment. It is not the policy of the laws of this state to extend favor and indulgence to laches. Boys here become men owning and capable of managing property, precociously, and lands increase in value with surprising rapidity, and the country is fast filling up with new settlers seeking homes. Shorter periods of limitation are more needful to the welfare of the people than in other countries of slower growth. To apply the statute as the limit of time upon the minor’s right on coming of age to avoid his deed, would unsettle titles, stimulate cupidity, and work only mischief. It could apply only where the land was occupied, and there could be little safety in determining the value of a title unaccompanied by possession. No man could be assured that he owned land unless he lived on it, if perchance his title was derived through a minor’s deed, until the law of limitation perfected it through his possession.
We think the proper rule, that most in harmony with the decisions, and our circumstances in the conflict of authority upon this subject of the rights and duties of the minor, who, after coming of age, would avoid his deed of land made during his minority, is this: that he shall be held to do so within a reasonable time; that his silence or acquiescence beyond such reasonable time should conclude him from disaffirming it, and that what is a reasonable time is such a period as in view of the attending facts would rebut any presumption of an intended *289disaffirmance. The silence or non-claim of the minor for a considerable length of time, though less than the period of limitation for the recovery of lands, may as effectually prove his affirmance or ratification, in connection with the circumstances of the case, as his express acts or declarations to that effect.
Upon the whole case, looking to the charge of the judge in connection with the testimony, while we think it objectionable in failing to explain to the jury what was meant by reasonable time, leaving them to their own unguided conclusions upon the subject, we do not feel warranted in disturbing their verdict. There is no reason to apprehend from the facts of the case that they were misled by it, considering it with reference to the great lapse of time occurring between Elbert Scott’s arrival at majority and his reconveyance of the land. The only charge asked by plaintiff upon the subject of reasonable time was that which was given, and the charge asked by him making the period of limitation the test of it was properly refused.
These views embrace all the points brought to our attention by the briefs of counsel, and are conclusive of the disposition of the case.
Upon the whole case, our conclusion is that the judgment ought to be affirmed.
Affirmed.
[Opinion delivered May 23, 1881.]